The single issue raised on this appeal is "the amount due on the mortgage." While the opinion goes further, the decree determined — and properly so — only the amount due thereon and the right to foreclose. See Montclair Savings Bank v.Sylvester, 122 N.J. Eq. 518. We are of the view that, for lack of consideration, there was no binding enforceable agreement to reduce the rate of interest on the mortgage debt; and the decree is accordingly affirmed, for the reasons expressed on this issue in the opinion of Vice-Chancellor Berry.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None. *Page 94